DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 8 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2022.
3.	Applicant’s election without traverse of Species II (Figs. 24-35), claims 1-7, 9, 10, 16 and 17, in the reply filed on 27 May 2022 is acknowledged.

Claim Objections
4.	Claim 17 is objected to because of the following informalities:
	Claim 17, line 2, “the guiding surface” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3-7, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2006-158814 (hereinafter Kamata et al.).
	As for claim 1, Kamata et al. discloses in Figs. 3 and 4 a fixed terminal or base station 16, “adapted for cooperating with a cleaning robot having a mop member that is configured to mop a floor” (not a positive limitation but see Figs. 1 and 2), the base station 16 comprising a base station body defined by the entire structure/body/housing of the base station 16 (paragraph [0027]) and a mop member cleaning device defined by all of the other components such as the cleaning tank 21, water tank 26 and/or cleaning liquid tank 27 arranged on the base station body , and the mop member cleaning device being configured to clean the mop member (by water/cleaning liquid); wherein the base station further comprises a scraping and blocking member defined by convex portions 22 (paragraph [0028]), the scraping and blocking member 22 deemed configured to prevent cleaning fluid from splashing during a process of the mop member cleaning device cleaning the mop member (Figs. 3 and 4).
	As for claim 3, wherein the mop member cleaning device 21 comprises a cleaning notch (recess; Fig. 4), the cleaning notch is “configured to place the mop member during the process of the mop member cleaning device cleaning the mop member” (not a positive limitation; paragraphs [0027] and [0028]); and the scraping and blocking member 22 is disposed at a notch of the cleaning notch (Fig. 4).
	As for claim 4, wherein the mop member cleaning device further comprises a fluid inlet structure 28 “configured to inlet the cleaning fluid for cleaning the mop member to enter the cleaning notch and be sprayed on the mop member” (not a positive limitation; Figs. 3 and 4; paragraph [0027]). It is noted that claim 4 includes alternative language on line 3 (“and/or”).
	As for claim 5, wherein the scraping and blocking member 22 is flexible or rigid (Fig. 4; paragraph [0028]).
	As for claim 6, wherein the base station further comprises a guiding structure defined by stage 19 and slope 18 on the mop member cleaning device (Fig. 3), the guiding structure 18, 19 is configured to guide the cleaning robot to move relative to the mop member cleaning device and drive the mop member to get in or out of the mop member cleaning device (by providing a path, guide and floor surface in which the cleaning robot can move into position; paragraph [0024]).
	As for claim 7, wherein the guiding structure comprises a guiding surface 18, 19 (slope 18) that is inclined obliquely downward from the mop member cleaning device and extended to the floor (Fig. 3; paragraph [0024]).
	As for claim 10, Kamata et al. discloses a cleaning robot system, comprising a self-propelled cleaner or cleaning robot 1 (paragraph [0019]), the cleaning robot 1 comprising a moving device 9 (drive wheels 9) that is configured to drive the cleaning robot to move on floor (paragraph [0020]), and a cleaning device 12 that is configured to clean the floor, the cleaning device 12 comprising a mop device (cleaning tools 12 with cloth/nonwoven fabric material; paragraph [0023]), the mop device comprising at least one mop unit, the at least one mop unit comprising a mop member (cleaning tools 12 with cloth/nonwoven fabric material; paragraph [0023]) that is configured to mop the floor, wherein, the cleaning robot system further comprises the base station according to claim 1 (see claim 1 above).
	As for claim 16, wherein the guiding structure comprises a guiding plate (stage 19 and/or slope 18; paragraph [0024]) defined at “a lateral side” (merely relative; Fig. 3) of the mop member cleaning device (Fig. 3).
	As for claim 17, wherein the guiding plate (stage 19 and/or slope 18; paragraph [0024]) is extended to a bottom of the guiding surface along an inclined direction of the guiding surface (Fig. 3).



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. in view of Japan 2016-59677 (hereinafter Ogino).
	Kamata et al. discloses all of the recited subject matter as previously recited above with the exception of wherein the scraping and blocking member is further configured to scrape rubbish off the mop member before the mop member gets in the mop member cleaning device and wherein the scraping and blocking member is disposed on the guiding surface. Ogino teaches the concept of wherein a scraping and blocking member defined by inclined woven fabric pile 3a or scraping plate 48 on a regeneration mat 3 or rubber plate 5 (guiding surface; Figs. 1, 2 and 5) is configured to scrape rubbish off a mop member (mop 35 on cleaning robot 31) before the mop member gets in a mop member cleaning device 1 (the scraping and blocking member can be placed just at the entrance before the mop member gets in as in scraping plate 48) and wherein the scraping and blocking member is disposed on the guiding surface 3, 5 (paragraphs [0059]-[0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamata et al. such that the scraping and blocking member is configured to scrape rubbish off the mop member before the mop member gets in the mop member cleaning device and wherein the scraping and blocking member is disposed on the guiding surface as suggested by Ogino to improve cleaning efficiency by reducing the amount of dirt/dust to be removed by the mop member cleaning device.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Chin et al. is pertinent to a cleaning robot having a scraping arrangement.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723